 


114 HR 784 IH: Protect Overnight Delivery Act
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 784 
IN THE HOUSE OF REPRESENTATIVES 
 
February 5, 2015 
Ms. DeLauro (for herself, Mr. Higgins, Ms. Pingree, Mr. Pocan, Ms. Kaptur, Mr. Meeks, Mr. Tonko, Ms. McCollum, Mr. Himes, Ms. Schakowsky, Mr. Schiff, Mr. Ellison, Mrs. Davis of California, Mr. Lowenthal, Ms. Esty, Ms. Brown of Florida, Ms. DelBene, Ms. Fudge, Mr. Cartwright, Mr. DeFazio, Mr. McGovern, Mr. Israel, Mr. King of New York, Mr. Serrano, Ms. Clarke of New York, Mr. Sean Patrick Maloney of New York, Mr. Rush, Ms. Lee, Ms. Jackson Lee, Mr. Welch, Mr. Vargas, Mr. Blumenauer, Mr. Huffman, Ms. Kuster, Mr. Larson of Connecticut, Mr. Cárdenas, Mr. Sires, Mr. Keating, Mr. Walz, Ms. Titus, Mr. Ruiz, Ms. Norton, Mr. Courtney, Mr. Swalwell of California, Ms. Slaughter, Mr. Grijalva, Mrs. Napolitano, Mr. Pascrell, Mr. Scott of Virginia, Mr. Brendan F. Boyle of Pennsylvania, Mr. Lewis, Mr. Payne, Ms. Sewell of Alabama, Mr. Peterson, Mr. Conyers, Ms. Chu of California, Mr. Ben Ray Luján of New Mexico, Mrs. Kirkpatrick, Ms. Loretta Sanchez of California, and Mr. Brady of Pennsylvania) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To reinstate overnight delivery standards for market-dominant products, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Protect Overnight Delivery Act. 2.Market-dominant product service standardsWith respect to market-dominant products (as that term is described in subchapter I of chapter 36 of title 39, United States Code)— 
(1)the service standards implemented by the United States Postal Service and in effect on January 5, 2015, shall have no force or effect; and (2)the Postal Service shall reinstate the service standards that were in effect on December 31, 2011. 
 
